Citation Nr: 0923359	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-40 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pruritis, tinea cruris.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and January 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

In the June 2004 rating decision, the RO increased the rating 
for the Veteran's pruritis, tinea cruris, to 10 percent, 
effective December 18, 2003, the date of claim for increase.  
The Veteran perfected an appeal for a higher rating.  

In the January 2009 rating decision, the RO denied an 
increased rating for the Veteran's bilateral hearing loss.

In February 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional evidence in support of his claim 
that was accompanied by a waiver of RO consideration; this 
evidence will be considered by the Board in connection with 
this appeal.  The record was held open for 30 days in order 
to allow for the submission of additional evidence for 
consideration; however, no additional evidence has been 
submitted.

The issue of entitlement to an increased rating for bilateral 
hearing loss, currently rated as 50 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's pruritis, tinea cruris, has been manifested by 
exfoliative dermatitis with any extent of involvement of the 
skin that required systemic therapy such as therapeutic doses 
of corticosteroids for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
pruritis, tinea cruris, have been met.  38 U.S.C.A. §§ 1155; 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 
7817 (2008).


REASON AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating for pruritis, tinea cruris, in the June 
2004 rating decision, he was provided notice of the VCAA in 
February 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the RO issued a letter responsive to 
Vazquez-Flores in February 2009.  Although the letter did not 
satisfy all of the elements required by the Vazquez-Flores 
decision, nonetheless, the Veteran was not prejudiced in this 
instance, as the letter did provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
VA to obtain) to support his claim for increased 
compensation.  In addition, the September 2005 Statement of 
the Case provided the Veteran with the specific rating 
criteria for his service-connected disability and explained 
how the relevant diagnostic code would be applied.  These 
factors combine to demonstrate that a reasonable person could 
have been expected to understand what was needed to 
substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  The 
Veteran submitted prescription labels, medication 
information, and medication packaging for medications 
prescribed for his skin disability during the past year.  
Based on this evidence, which indicates the duration of 
required treatment, the Board is satisfied that the Veteran 
had actual knowledge of what was necessary to substantiate 
his increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, prescription labels, medication 
information, medication packaging, a VA examination, and 
statements and testimony from the Veteran and his 
representative.  

During the Board hearing, the Veteran was asked to submit a 
list of medications prescribed by his physician since 
November 2007, including the dates they were prescribed.  To 
date, the Veteran has not provided this information.  In 
light of his failure to cooperate fully, there is no 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim on 
appeal.  The Board emphasizes that the duty to assist is not 
a one-way street (see Wood v. Derwinski, 1 Vet. App. 190 
(1991) and Olson v. Principi, 3 Vet. App. 480, 483 (1992)), 
and that, on these facts, VA has no alternative but to decide 
the claim on the basis of medical evidence already of record.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's pruritis, tinea cruris, has been rated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7817 (2008).

A 10 percent rating is warranted for exfoliative dermatitis 
(erythroderma) with any extent of involvement of the skin 
that required systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy for a total 
duration of less than six weeks during the past 12-month 
period.  Id.

A 30 percent rating is warranted for exfoliative dermatitis 
with any extent of involvement of the skin that required 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Id.

A 60 percent rating is warranted for exfoliative dermatitis 
with generalized involvement of the skin without systemic 
manifestations that required constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy during the past 12-month 
period.  Id.

A 100 percent rating is warranted for exfoliative dermatitis 
with generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia) that required constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy during the past 12-month 
period.  Id.

Analysis

During a May 2004 VA examination, the Veteran reported that 
the rash is brought on by hot weather and warm body 
temperatures and has been ongoing and recurrent on a yearly 
basis.  He had been treated with hydroxyzine 25mg, Kenalog 
cream, Lotrisone cream, tetracycline 250mg, and 
Clotrimazole/Betamethasone cream.  He was currently using 
Lotrisone cream twice a day as needed.  He noted that he will 
probably be receiving more frequent skin creams as the 
weather gets warmer.  He stated that he currently does not 
have a rash but he will develop one when the summer months 
come.  He stated that the rash occurs in the groin and 
axillary areas and is itchy.  He denied fever, weight loss, 
or other symptoms.  

Examination revealed no fungus or clubbing of the nails, 
maceration between the first and second toe webs, two 
erythematous papules in the left groin, a single purplish 
papule in the mid-pubis area, a single flesh-colored nodule 
on the left back at the waistline, and a single papule with a 
red center on the right back at the side.  The diagnosis was 
dermatitis - tinea cruris.  The examiner noted that the 
scattered few papules do not involve the requisite exposed 
skin areas and they represent less than 1 percent of body 
surface area.  The examiner added that there is no obvious 
rash, scars, or disfigurement.  The examiner noted that, 
apparently, the Veteran experiences a dermatophyte/fungal 
infection (tinea cruris) during the warm weather as evidenced 
by the prior use of antifungal/steroid cream combinations, 
that the treatment for the past 12 months has been with 
Lotrisone cream, and that the Veteran will likely experience 
a flare this year during the summer/fall months.

During the examination, the Veteran submitted photographs of 
prior flare-ups of his rash.  The photographs show lesions on 
the right inner thigh and left lateral foot.  

During his Board hearing, the Veteran testified that the rash 
was brought on by cold weather that year.  As noted earlier, 
he submitted prescription labels, medication information, and 
medication packaging at that time.  A prescription for 
Fluconazole tablet (an antifungal) filled in November 2008 
reflects that he was to take a single dose.  A prescription 
for Nystatin-Triamcinolone acetonide ointment (which contains 
a corticosteroid) filled in December 2008 reflects that he 
was to apply the ointment three times per day for 14 days.  A 
prescription for a 14-day supply of Triamcinolone ointment (a 
corticosteroid) filled in January 2009 with four refills 
available reflects that he was to apply the ointment every 
day.  Another prescription for a 12-day supply of Nystatin-
Triamcinolone acetonide ointment filled in January 2009 
reflects that he was to apply the ointment three times per 
day for 14 days.  Lastly, a prescription for Doxycycline 
capsules (an antibiotic) filled in January 2009 reflects that 
he was to take one capsule two times per day for 10 days.  

The above prescription labels, medication information, and 
medication packaging show treatment with corticosteroids, 
antifungals, and antibiotics for over six weeks.  Based on 
the prescribed duration of use and supply of medications, the 
medications were prescribed for seven weeks and two days.  As 
such, the Board finds that the Veteran required systemic 
therapy such as therapeutic doses of corticosteroids for six 
weeks or more.  Thus, the Veteran's pruritis, tinea cruris, 
meets the criteria for a 30 percent rating under Diagnostic 
Code 7817.

A higher 60 percent rating is not warranted under Diagnostic 
Code 7817 as there is no evidence that the disability 
required constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
during the past 12-month period.  Although one of the 
corticosteroid ointments was refillable up to four times, the 
Veteran has not provided evidence that the medication was, in 
fact, refilled.  He has also not provided evidence that he 
has been prescribed the ointment during the past 12-month 
period for constant or near-constant use.

The Board has also considered whether the Veteran is entitled 
to higher rating under any other applicable diagnostic code.  
However, as there is no evidence that his disability has 
involved more than 40 percent of the entire body or more than 
40 percent of exposed areas, required constant or near-
constant systemic therapy or medication, or required 
continuous or ongoing immunosuppressive therapy, a higher 
rating is not warranted under Diagnostic Code 7806, 7815, 
7816, 7821, 7822, 7824, 7825, 7826, or 7827.  

As the preponderance of the evidence is against the claim for 
an even higher rating, the benefit-of-the-doubt rule does not 
apply, and that aspect of the claim must be denied, and there 
is no basis for staged ratings of the disability pursuant to 
Hart.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

A 30 percent rating for pruritis, tinea cruris, is granted, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

As noted earlier, the RO denied an increased rating for 
bilateral hearing loss in a January 2009 rating decision.  In 
February 2009 correspondence, the Veteran noted that he was 
filing a Notice of Disagreement (NOD) with this 
determination.  By filing an NOD, he has initiated appellate 
review of the denial of the increased rating for bilateral 
hearing loss.  The next step in the appellate process is for 
the RO to issue to the Veteran a Statement of the Case (SOC).  
See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  Consequently, this matter must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and 
his representative an SOC addressing 
the claim for entitlement to an 
increased rating for bilateral hearing 
loss, currently rated as 50 percent 
disabling.  Along with the SOC, the RO 
must furnish to the Veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time 
period for perfecting an appeal as to 
this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of entitlement to an 
increased rating for bilateral hearing 
loss, currently rated as 50 percent 
disabling, may be obtained only if a 
timely appeal is perfected to the 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


